UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6803


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONSTSHO EUGENE VERNON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:01-cr-00239-HMH-3)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Monstsho Eugene Vernon, Appellant Pro Se. Carrie Fisher Sherard, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monstsho Eugene Vernon appeals the district court’s order denying his motion for

a sentence reduction.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Vernon,

No. 6:01-cr-00239-HMH-3 (D.S.C. May 23, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2